NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-1933
                                     ___________

                                    JOEL BELLO,
                                      Appellant

                                          v.

            DOCTOR ROMEO, Moshannon Valley Correctional Center;
           MS. DAWSON, Medical Administrator; MR. ZENK, Warden at
          Moshannon Valley Correctional Center; CORNELL COMPANIES
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 07-cv-00254)
                      District Judge: Honorable Kim R. Gibson
                     ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 March 25, 2011
               Before: SLOVITER, FISHER and WEIS, Circuit Judges

                          Opinion filed: April 22, 2011

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

             Appellant Joel Bello, proceeding pro se, appeals from the judgment of the

United States District Court dismissing his amended complaint against Appellees

Dawson, Zenk, and Cornell Companies and entering summary judgment in favor of
Appellee Doctor Romero. For the reasons that follow, we will affirm.

              At the time he initiated this lawsuit, Bello had been incarcerated at

Moshannon Valley Correctional Center (“MVCC”) since August 2006. Upon his arrival

at MVCC, he was identified as having numerous acute and chronic medical conditions:

uric acid causing psoriasis, gout, high blood pressure, high cholesterol, arthritis, and

blindness in his right eye. He also explained to the medical staff that, prior to entering

MVCC, he had a lump on the right side of his back which was surgically removed. At

the time of entry, he had a similar lump on his left side, which was described as a

“tumor” or “lipoma.” Bello filed a complaint on October 16, 2007, alleging that he

sought medical treatment on numerous occasions for the severe pain he was experiencing

from the tumor and was told that surgery was not necessary. He alleged that, while he

had been seen by Dr. Joseph Romeo on numerous occasions, the doctor had essentially

failed to treat him in violation of the Eighth Amendment. In addition to Dr. Romeo, the

Medical Director at MVCC between July 2007 and January 2008, Bello named as

defendants MVCC Warden Michael Zenk, Maria Dawson, the Medical Administrator for

MVCC, and Cornell Companies, the administrator of MVCC. After the Magistrate Judge

informed Bello that he planned to recommend that his complaint be dismissed, Bello filed

an amended complaint in which he detailed his visits to Dr. Romeo. He alleged that on

October 17, 2007, he told Dr. Romeo how severe the pain surrounding his tumor was and

that Dr. Romeo simply told him that he had too many problems.

              Appellees moved to dismiss the amended complaint, arguing that Bello’s
                                              2
own filings demonstrated that he has been receiving medical care and that his complaints

about the specific course of treatment he was receiving were not actionable under the

Eighth Amendment. In response, Bello alleged that Appellees’ failure to properly treat

his serious medical needs amounted to an Eighth Amendment violation. He also added

allegations that since approximately May of 2008, he had been excreting blood during his

bowel movements, and that Dr. Romeo informed him that his condition was normal.

Bello also filed a motion for the appointment of counsel, which Appellees opposed.

              In response to the Magistrate Judge’s recommendation that his amended

complaint be dismissed, Bello objected, asserting that Dr. Romeo failed to treat the tumor

on his back or the new tumor forming on his chest, that he lost 34 pounds, that the tumors

caused him unbearable pain and suffering, that Dr. Romeo himself stated that the tumor

had grown, and that he was not responding to his present medication, yet Dr. Romeo

failed to consider any other course of treatment. The District Court construed Bello’s

objections as seeking to amend his complaint to allege that Dr. Romeo admitted that

surgery was necessary to treat his tumor but would not be approved solely for a

nonmedical reason, namely the cost. The Court concluded that this adequately stated a

claim of deliberate indifference to a serious medical need, granted in part and denied in

part Appellees’ motion to dismiss, and ordered Dr. Romeo, the sole remaining party, to

file an answer to the amended complaint. The remainder of the defendants were

dismissed from the action, as Bello failed to allege any personal involvement on their

parts.
                                             3
              Dr. Romeo answered the amended complaint on January 6, 2009, and

moved for summary judgment on July 17, 2009. In his motion, Dr. Romeo argued that

Bello failed to allege any facts that would support the allegation that Dr. Romeo

exhibited “deliberate indifference” to his medical needs. Dr. Romeo argued that he could

not be deemed to have violated Bello’s constitutional rights, as Bello’s own filings

demonstrated that Dr. Romeo saw Bello on numerous occasions, prescribed treatments

and prescriptions for his numerous ailments, and restricted his work duty. With regard to

the lump on Bello’s back, Dr. Romeo stated: “The lump was consistently determined to

be a benign fatty subscapular growth at the base of Plaintiff’s trapezoid muscle which

was neither changing in size nor a threat to Plaintiff’s health. Therefore, it did not require

surgical removal. Moreover, it was determined by MVCC medical personnel, including

Dr. Romeo, that surgical removal of the lump may pose a threat to the area around the

lump and involve complications similar to those Plaintiff experienced in an earlier

surgery to remove a lump on the right side of his back.” (Appellee’s Summ. J. Br., 8.)

Dr. Romeo did not address Bello’s allegation that surgery was not pursued due to its cost.

              Bello opposed Dr. Romeo’s motion for summary judgment, arguing that the

lipoma had increased in size over time, from “the size of a lemon to orange to a big size

of grapefruit [sic].” (Appellant’s Opp’n to Summ. J., 4.) He contested Dr. Romeo’s

characterization of the facts, explaining: “The lipoma or lymphoma cancer is not a joke.

The cancer has spread, pushing the bone off the normal position. The size of the lipoma
                                              4
or lymphoma is four time [sic] the size Dr. Romeo opine in his moving paper (summary

judgment). At present, plaintiff is generally denied medical treatment in reference to

lipoma or lymphoma. On many occasions, plaintiff is scheduled to see the Physician

Assistant or Doctor but perhaps, no examination or evaluation conducted. Plaintiff would

be advised to return to his housing unit.” (Appellant’s Opp’n to Summ. J., 6.) Notably,

however, Bello seemed to be discussing the tumor at the time his opposition was filed,

August 24, 2009, and not during the time he was under Dr. Romeo’s care, between July

2007 and January 2008.

              In connection with his opposition to Appellees’ motion to dismiss and his

objections to the Magistrate Judge’s recommendation that summary judgment be entered

against him, Bello submitted two affidavits. The first, executed on May 8, 2008, stated

that he had not received any medication to prevent the growth of any other tumors, that a

second tumor had begun to grow in his chest and another in his neck, that the nurse

confirmed he had lost a lot of weight, and that the doctor concurred that the tumor on his

right upper back had grown since Bello’s last visit. He averred: “[T]he doctor

specifically say, [sic] there is nothing he can do here for me. But he recommend that I

should be transfer [sic] to a medical facility where I can receive proper treatment for my

psoriasis and surgery for the tumor to be removed.” 1 He also attached a copy of the

report prepared by the surgeon who removed Bello’s first tumor in July of 2001. The


1
  The second affidavit addresses Bello’s bleeding. As these allegations arose after the
initiation of this lawsuit, they are not a subject of the underlying complaint.
                                             5
report indicates that the tumor was attached to his ribs and the surrounding muscle, that

prior to removal, the tumor was “evaluated by CT scan and by MRI,” that “the lesions

. . . are quite substantial and may require and [sic] extension dissection to be removed,”

and that “[t]he left-sided lesion was not addressed today” and “will have to be done at

another time.” Bello argued that this report “contradict[ed]” the assertions made in Dr.

Romeo’s affidavit regarding the course of treatment followed at MVCC. Bello also

asserted that Dr. Romeo had stated on certain occasions that the lipoma had grown in size

but that, because of the cost, surgery was not recommended. Bello did not offer any

citation to the record in support of this allegation.

              The Magistrate Judge recommended that summary judgment be entered in

favor of Dr. Romeo, and the District Court agreed, adopting the Report &

Recommendation as the opinion of the Court. Bello filed a notice of appeal pro se.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We

review the District Court’s decision to grant a motion to dismiss de novo. See Dique v.

N.J. State Police, 603 F.3d 181, 188 (3d Cir. 2010). We also exercise plenary review

over the District Court’s entry of summary judgment, viewing the underlying facts and all

reasonable inferences therefrom in the light most favorable to Appellant, the non-moving

party. See Ray v. Twp. of Warren, 626 F.3d 170, 173 (3d Cir. 2010). Summary

judgment is appropriate only if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” See Fed. R. Civ. P. 56(a). A

party asserting that there is a genuine dispute as to a material fact must support that
                                               6
assertion with specific citations to the record. See Fed. R. Civ. P. 56(c).



              On appeal Bello argues that Dr. Romeo intentionally refused to provide him

with medical care solely because of the cost. 2 While this allegation may have been

sufficient to survive Appellees’ motion to dismiss, it alone is not sufficient to defeat a

motion for summary judgment. We recognize that Bello is proceeding pro se. While we

have held that “[t]he allegations of a pro se litigant are generally held to a ‘less stringent

standard’ than formal pleadings prepared by a lawyer,” United States v. Albinson, 356

F.3d 278, 284 n.9 (3d Cir. 2004), pro se litigants are nonetheless required to comply with

the procedures outlined in Rule 56 of the Federal Rules of Civil Procedure. See Zilich v.

Lucht, 981 F.2d 694, 696 (3d Cir. 1992). Bello clearly suffers from a number of physical

ailments and we understand that he is in great discomfort and is unhappy with the

medical care he has received. However, the Eighth Amendment does not permit us to

second guess Dr. Romeo’s medical judgment. Absent record evidence that during his

tenure at MVCC, from July 2007 to January 2008, Dr. Romeo failed to treat Bello’s

tumor, we must affirm the judgment of the District Court entering summary judgment in

favor of Appellee. Additionally, for all of the reasons given by the District Court, we

agree that the remainder of the defendants were properly dismissed.

2
  Bello also argues that the District Court failed to address the allegations regarding his
other medical ailments. As the District Court explained, however, only the medical
treatment of the lipoma is the subject of this action. If Bello has other complaints he
wishes to raise unrelated to those described in the underlying complaint, he must initiate
a separate lawsuit.
                                               7
Based on the foregoing, we will affirm the judgment of the District Court.




                                     8